Exhibit 10.2

NON-EXECUTIVE CHAIRMAN AGREEMENT

This NON-EXECUTIVE CHAIRMAN AGREEMENT (this “Agreement”), is entered into as of
February 8, 2012, by and between by and between Buckeye GP LLC (“Buckeye GP”), a
Delaware limited liability company and the general partner of Buckeye Partners,
L.P., a Delaware limited partnership (“BPL”), and Forrest E. Wylie (the
“Chairman”). Each of Buckeye GP and the Chairman hereinafter may be referred to
individually as a “Party” or, collectively, as the “Parties.”

RECITALS

WHEREAS, the Chairman was elected to be the Chief Executive Officer and Chairman
of the Board of Directors (the “Board”) of Buckeye GP on June 25, 2007;

WHEREAS, on January 13, 2012, the Chairman informed the Board of his decision to
resign as the Chief Executive Officer of Buckeye GP effective as of February 10,
2012, and in connection with such resignation, will resign as an officer and
employee of all entities related to BPL, including Buckeye Pipe Line Services
Company (“BPLSC”);

WHEREAS, the Chairman has agreed to continue to serve as the non-executive
Chairman of the Board; and

WHEREAS, Buckeye GP wishes to receive certain additional services from the
Chairman related to his position as non-executive Chairman of the Board, and the
Chairman wishes to provide such services on the terms and subject to the
conditions of this Agreement.

NOW, THEREFORE, in consideration of the mutual promises hereinafter set forth
and intending to be legally bound hereby, the Parties hereby agree as follows:

1. Term. This Agreement shall be effective as of February 10, 2012 (the
“Commencement Date”) and shall continue until the earlier of (i) thirty-six
(36) months following the Commencement Date or (ii) the date upon which the
Chairman is no longer the non-executive Chairman of the Board (“Term”). From and
after the Commencement Date, the Chairman shall serve as the Chairman of the
Board in a non-executive capacity and shall not be either an employee or officer
of Buckeye GP. The Chairman may serve on one or more committees of the Board
consistent with Section 2 below.

2. Services to be Provided. During the Term, the Chairman shall, in a manner
consistent with the listing standards of the New York Stock Exchange, BPL’s
Corporate Governance Guidelines and other applicable legal standards:
(a) regularly attend and preside at Board meetings, (b) chair the annual meeting
of BPL’s unitholders, (c) be eligible to serve on such committees of the Board
as may be requested by the Board, subject to requisite independence standards,
and (d) to the extent requested by and in coordination with Buckeye GP’s Chief
Executive Officer or the Board, provide support in connection with (i) strategic
planning initiatives; (ii) industry marketing efforts; (iii) investor relations;
and (iv) such other tasks as may be determined by the Chief Executive Officer or
the Board and the Chairman (collectively referred to herein as “Services”).



--------------------------------------------------------------------------------

3. Commitment. During the Term, the Chairman will devote such reasonable time,
attention, skill and efforts to the Services as is necessary to discharge the
duties and responsibilities assigned to the Chairman hereunder and shall serve
Buckeye GP and BPL faithfully and to the best of his ability.

4. Compensation; No Benefits.

(a) Compensation. During the Term, the Chairman shall be entitled to receive an
annual stipend in the amount of One Hundred Eighty Thousand Dollars ($180,000),
which amount shall be in lieu of and not in addition to any cash directors’ fees
and other compensation paid to other non-employee members of the Board. Payments
to the Chairman set forth in this Section 4.1 shall be made quarterly by BPLSC
in accordance with BPLSC’s customary pay practices for BPL Directors.

(b) Equity Awards. So long as the Chairman continues unbroken service as a
member of the Board in accordance with this Agreement, all outstanding equity
awards granted under BPL’s Long-Term Incentive Plan and Unit Deferral and
Incentive Plan that are set forth on Exhibit A (the “Equity Awards”) shall
continue to vest and shall otherwise operate in accordance with their existing
terms. For the avoidance of doubt, continued service as a member of the Board in
accordance with this Agreement shall be treated as continued service with BPL
for purposes of vesting of such Equity Awards.

(c) Administrative Support. During the Term, BPL will provide the Chairman with
administrative support and office space as reasonably requested to fulfill his
duties as the Chairman.

(d) No Benefits. The Chairman will not be an employee of Buckeye GP, BPLSC, BPL
or any or their affiliates (collectively, the “BPL Entities”), and, except as
set forth in this Agreement, will not be entitled to participate in or receive
any benefit or right as an employee of any BPL Entity under any BPL Entity
employee benefit or executive compensation plan, including, without limitation,
employee insurance, pension, savings, medical, health care, fringe benefit,
equity compensation, deferred compensation or bonus plans, as a result of
entering into this Agreement. If for any reason the Chairman’s status is
re-characterized by a third party to constitute employee status, the Chairman
shall not be eligible to participate in or receive any benefit or right as a BPL
Entity employee under any BPL Entity plan.

5. Independent Contractor. For purposes of this Agreement and all the Services
to be provided hereunder, the Chairman shall not be considered a partner,
co-venturer, employee, agent or representative of BPL (other than solely in his
capacity as a member of the Board), but shall remain in all respects an
independent contractor, and neither Party shall have any right or authority to
make or undertake any promise, warranty or representation, to execute any
contract, or otherwise to assume any obligation or responsibility in the name of
or on behalf of the other Party, solely as a result of the entry into this
Agreement.

 

2



--------------------------------------------------------------------------------

6. Restrictive Covenants.

(a) Confidential Information. The Chairman recognizes and acknowledges that, by
reason of his relationship to the BPL Entities, he has had and will continue to
have access to confidential information of the BPL Entities, including, without
limitation, information and knowledge pertaining to products and services
offered, innovations, designs, ideas, plans, trade secrets, proprietary
information, distribution and sales methods and systems, sales and profit
figures, customer and client lists, and relationships among the BPL Entities and
with the customers of the BPL Entities (“Confidential Information”). The
Chairman acknowledges that such Confidential Information is a valuable and
unique asset and covenants that he will not, either during or after the Term,
disclose or use any such Confidential Information to any person for any reason
whatsoever without the prior written authorization of Buckeye GP; unless such
information is in the public domain through no fault of the Chairman or except
as may be required by law.

(b) Non-Competition and Non-Solicitation.

(i) For a three (3) year period following the Commencement Date (the
“Restriction Period”), the Chairman will not, unless acting with the prior
written consent of Buckeye GP, directly or indirectly, own, manage, operate,
join, control or participate in the ownership, management, operation or control,
or be connected as an officer, director, manager, member, employee, partner,
principal, agent, representative, consultant or otherwise with or use or permit
his name to be used in connection with (each of the foregoing actions being
referred to herein as “Participate”), any business or enterprise, anywhere in
the world (the “Geographic Area”), that competes with any existing material line
of business of the BPL Entities. It is recognized by the Chairman that the BPL
Entities’ business and the Chairman’s connection therewith is or will be
involved in activity throughout the Geographic Area, and that more limited
geographical limitations on this non-competition covenant are therefore not
appropriate. The Chairman also shall not, unless acting with the prior written
consent of Buckeye GP, directly or indirectly, during the Restriction Period
(1) solicit or divert business from, or attempt to convert any client, account
or customer of the BPL Entities, whether existing at the date hereof or acquired
during the Term nor (2) solicit or attempt to hire any employee of the BPL
Entities or any person who has been an employee of the BPL Entities at any time
during the Term (unless such employee’s employment with a BPL Entity was
terminated by such BPL Entity).

(ii) During the Restriction Period, if the Chairman becomes aware of an
opportunity involving the acquisition or development of businesses or assets in
any existing material line of business of the BPL Entities (an “Opportunity”),
then the Chairman shall, prior to Participating in such Opportunity, present it
to the Board in writing. Within five (5) business days after the Board’s receipt
of the Chairman’s written notice of such Opportunity, Buckeye GP shall respond
to the Chairman in writing as to whether the BPL Entities desire to pursue such
Opportunity. If Buckeye GP timely notifies the Chairman that it desires to
pursue such Opportunity, then the Chairman shall not pursue such Opportunity
with any business or enterprise other than the BPL Entities for so long as the
BPL Entities are actively pursuing such Opportunity.

(iii) The foregoing restriction shall not be construed to prohibit the ownership
by the Chairman of less than five percent (5%) of any class of securities of any
entity which is engaged in any of the foregoing businesses having a class of
securities registered pursuant to the Securities Exchange Act of 1934, as
amended, provided that such ownership represents a passive investment and that
neither the Chairman nor any group of persons including the Chairman in

 

3



--------------------------------------------------------------------------------

any way, either directly or indirectly, manages or exercises control of any such
corporation, guarantees any of its financial obligations, otherwise takes any
part in its business, other than exercising his rights as a shareholder, or
seeks to do any of the foregoing.

(c) Enforcement. If, in connection with the enforcement of Sections 6(a) and
(b), a court holds that the duration or scope restrictions stated herein are
unreasonable under circumstances then existing, the parties agree that the
maximum duration or scope reasonable under such circumstances shall be
substituted for the stated duration or scope and that the court shall be
permitted to revise the restrictions contained in this Section 6 to cover the
maximum duration and scope permitted by law.

7. Equitable Relief. The Chairman acknowledges that (a) the covenants contained
herein are reasonable, (b) the Chairman’s services are unique, and (c) a breach
or threatened breach by him of any of his covenants and agreements contained in
Section 6 could cause irreparable harm to the BPL Entities for which Buckeye GP
would have no adequate remedy at law. Accordingly, and in addition to any
remedies which Buckeye GP may have at law, in the event of an actual or
threatened breach by the Chairman of his covenants and agreements contained in
Section 6, Buckeye GP shall have the absolute right to apply to any court of
competent jurisdiction for such injunctive or other equitable relief as such
court may deem necessary or appropriate in the circumstances.

8. Section 409A. This Agreement shall be interpreted to avoid any penalty
sanctions under section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”). If any payment for the Services cannot be provided or made at the
time specified herein without incurring sanctions under section 409A, then such
benefit or payment shall be provided in full at the earliest time thereafter
when such sanctions will not be imposed. Any reimbursements and in-kind benefits
provided under this Agreement shall be made or provided in accordance with the
requirements of section 409A.

9. No Conflicting Agreements. The Chairman represents that the Chairman is not a
party to any existing agreement that would prevent the Chairman from entering
into and performing this Agreement. The Chairman shall not, unless acting with
the prior written consent of Buckeye GP, enter into any other agreement that is
in conflict with the Chairman’s obligations under this Agreement.

10. Taxes. Any and all taxes applicable to any payments made by the BPL Entities
to the Chairman under this Agreement above shall be the sole responsibility and
liability of the Chairman. The Chairman shall bear all expense of, and be solely
responsible for, all federal, state, and local taxes due with respect to any
payment received under this Agreement. The Chairman understands and acknowledges
that the BPL Entities will file whatever instruments are required by law in
connection with this Agreement, including, without limitation, Form 1099 under
the Code (or any successor form thereto).

 

4



--------------------------------------------------------------------------------

11. Miscellaneous Provisions.

(a) Entire Agreement, Amendment, and Assignment. Except as otherwise provided in
a separate writing between the Parties, this Agreement is the sole agreement
between the Chairman and the BPL Entities with respect to the Services to be
performed hereunder, and it supersedes all prior agreements and understandings
with respect thereto, whether oral or written. No modification to any provision
of this Agreement shall be binding unless in writing and signed by the Parties
hereto. All of the terms and provisions of this Agreement shall be binding upon
and inure to the benefit of and be enforceable by the respective heirs,
executors, administrators, legal representatives, successors and permitted
assigns of the Parties hereto.

(b) Descriptive Headings. Descriptive headings are for convenience only and
shall not control or affect the meaning or construction of any provisions of
this Agreement.

(c) Notices. All notices and other communications required or permitted
hereunder or necessary or convenient in connection herewith shall be in writing
and shall be delivered personally or mailed by registered or certified mail,
return receipt requested, or by overnight express courier service, as follows:

(i) If to Buckeye GP, to:

Buckeye GP LLC

One Greenway Plaza

Suite 600

Houston, Texas

Attention: General Counsel

(ii) If to the Chairman, to the most recent address on file with BPL.

Either Party may provide other names or addresses, as the case may be, as
designated by notice to each other person entitled to receive notices in the
manner specified in this Section; provided, however, that if no such notice is
given by Buckeye GP, notice at the last address of Buckeye GP shall be deemed
sufficient for the purposes hereof. Any such notice shall be deemed delivered
and effective when received in the case of personal delivery, five (5) days
after deposit, postage prepaid, with the U.S. Postal Service in the case of
registered or certified mail, or on the next business day in the case of
overnight express courier service.

(d) Counterparts. This Agreement may be executed in any number of counterparts,
and each such counterpart shall be deemed to be an original instrument, but all
such counterparts together shall constitute but one agreement. This Agreement
may be executed and delivered by facsimile or by e-mail delivery of a “.pdf”
format data file, with the same force and effect as if such facsimile or “.pdf”
signature page were an original thereof.

(e) Governing Law. This Agreement shall be governed by and interpreted under the
laws of the State of Texas without giving effect to any conflict of laws
provisions.

(f) Waiver of Breach. No delay or omission by a Party to this Agreement in
exercising any right, remedy or power under this Agreement or existing at law or
in equity shall be construed as a waiver thereof, and any such right, remedy or
power may be exercised by such Party from time to time and as often as may be
deemed expedient or necessary by such Party in its sole discretion.

 

5



--------------------------------------------------------------------------------

(g) Severability. If any provision of this Agreement or application thereof to
anyone or under any circumstances shall be determined to be invalid or
unenforceable, such invalidity or unenforceability shall not affect any other
provisions or applications of this Agreement which can be given effect without
the invalid or unenforceable provision or application.

(h) Survival. The respective rights and obligations of the Chairman set forth in
Section 6 shall survive the termination of this Agreement to the extent
necessary to preserve such rights and obligations; provided, however, that this
Section 11(h) shall not extend the rights and obligations set forth in
Section 6(b) beyond the consummation of a merger or consolidation of BPL with or
into another partnership, corporation, or other entity, following which the
Chairman does not continue to be the Chairman of the Board of the surviving
entity.

[Signature Page Follows]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have duly
executed this Agreement as of the date first above written.

 

BUCKEYE GP LLC By:  

/s/ William H. Schmidt, Jr.

Name:   William H. Schmidt, Jr. Title:   Vice President and General Counsel
CHAIRMAN

/s/ Forrest E. Wylie

Forrest E. Wylie

 

7



--------------------------------------------------------------------------------

EXHIBIT A

Equity Awards

 

Forrest Wylie - LTIP Summary  

Award Type

   Grant Date      # Units
Granted  

Performance Units

     4/30/2009         9,534   

Performance Units

     2/16/2010         23,691   

Performance Units

     2/9/2011         13,925   

Phantom Units

     4/30/2009         4,767   

Phantom Units

     2/16/2010         11,846   

Phantom Units

     2/9/2011         6,859   

Deferred Units

     2/18/2010         4,380   

Deferred Units

     2/18/2011         3,463   

Matching Units

     2/18/2010         4,380   

Matching Units

     2/18/2011         3,463         

 

 

 

TOTAL

        86,308         

 

 

 

 

8